Citation Nr: 0334441	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  99-11 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from September 1967 to June 
1972.  The veteran died in October 1988; the appellant in 
this case is the veteran's surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1996 rating decision by the RO.  

The case was remanded by the Board to the RO in September 
2000 for additional development of the record.  



FINDINGS OF FACT

1.  The veteran is shown to have been diagnosed with multiple 
sclerosis in November 1983.  

2.  The veteran had not been granted service connection for 
any disability during his lifetime.  

3.  The veteran's died in October 1988 as the result of 
urosepsis due to pseudomonas aeruginosa; multiple sclerosis 
was listed as an other significant condition contributing to 
death, but which did not result in the underlying cause of 
death.  

4.  The fatal urosepsis is not shown to have been present 
until many years after service or to have been the result of 
any event in service.  

5.  The veteran is not shown to have manifested symptoms of 
multiple sclerosis or related disability in service or during 
the seven-year presumptive period thereafter.  

6.  No competent evidence has been submitted to show that a 
service-connected disability either caused or contributed 
materially in producing or accelerating the veteran's demise.  



CONCLUSION OF LAW

Neither the fatal urosepsis due to pseudomonas aeruginosa nor 
the multiple sclerosis was due to disease or injury incurred 
in or aggravated by the veteran's period of active service; 
nor may the multiple sclerosis be presumed to have been 
incurred in service; nor did a service-connected disability 
cause or contribute substantially or materially in producing 
the veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).  

Multiple sclerosis shall be granted service connection if 
manifested to a compensable degree during a seven-year 
presumptive period after service.  38 U.S.C.A. §§ 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

The death certificate reflects that the immediate cause of 
the veteran's death in October 1988 was that of urosepsis due 
to pseudomonas aeruginosa (urinary tract infection); with 
multiple sclerosis listed as a significant condition 
contributing to death, but which did not relate to the 
underlying cause of death.  The veteran is shown to have died 
in a nursing home.  

The veteran's service medical records are entirely negative 
for evidence of a urinary tract disorder or multiple 
sclerosis.  Indeed, the medical evidence of record does not 
show treatment for symptoms related to multiple sclerosis or 
any related urinary problem until 1982; about 10 years after 
the veteran's discharge from service.  

However, the veteran's widow, the appellant in this case, 
asserts that the veteran's multiple sclerosis was first 
manifest during service.  Specifically, the appellant 
believes that the veteran's death resulted from immunizations 
he received during service.  She asserts that the veteran's 
multiple sclerosis symptoms were present during service, or 
at the very least, during the presumptive period after 
discharge from service.  

The veteran's service medical records reveal that the veteran 
suffered from severe headaches and dizziness after receiving 
tetanus and typhoid immunizations in September 1967.  
Encephalopathy was subsequently diagnosed as secondary to the 
immunizations.  

The service medical records further show that the veteran was 
thereafter treated on several occasions for headaches and 
dizziness.  Furthermore, the veteran also complained of 
having defective vision during service.  

The veteran was discharged from service in June 1972.  The 
post-service medical evidence of record shows that the 
veteran was treated for weakness and numbness of the right 
arm and findings of mild right pyramidalitract of an unknown 
etiology was noted in October 1982.  

In November 1983, the veteran voiced complaints of having 
lower extremity weakness, a stumbling gait and an inability 
to urinate.  The veteran was diagnosed with multiple 
sclerosis with spastic quadriparesis, maximal on the right.  

The appellant asserts that the veteran was also treated for 
blurred vision in the late 1970's and early 1980's.  
Reportedly, a May 1981 private hospital record noted cloudy 
vision in the left eye.  

The case was remanded by the Board to the RO in September 
2000 for additional development of the record.  The RO and 
the appellant thereafter attempted to obtain records showing 
treatment for blurred vision by an eye doctor between 1978 
and 1980.  No records were available for review.  

In an August 2001 opinion, a VA physician opined that there 
was no reliable medical data to suggest that inoculations 
caused multiple sclerosis based on extensive neurologic data 
in the most conservative medical journals.  

In October 2002, the Board determined that an expert medical 
opinion should be obtained to determine the likelihood of the 
onset of symptoms of the veteran's multiple sclerosis during 
service or the presumptive period thereafter.  

In response, a VA Chief of Neurology provided the following 
opinion in November 2002:

I have reviewed the available medical 
records of [the veteran].  In 9/67 he 
developed what was diagnosed as a 
vaccination encephalopathy.  Clinically 
he seemed to return to his normal self 
after the illness.  Of note is that his 
first CSF evaluation demonstrated ~ 100 
WBC, the second evaluation only found ~ 
40 WBC, and the last CSF had no WBC.  The 
finding of ~ 100 WBC would be unusually 
high if this illness represented a bout 
of multiple sclerosis.  

Some 15 years later, starting in October 
1982, the patient began to develop 
neurological symptoms and signs and 
paraclinical evidence consistent with a 
diagnosis of multiple sclerosis.  His 
disease progressed and he became severely 
incapacitated over the years.  

I know of no definitive evidence linking 
the presumed vaccination encephalopathy 
to the later development of multiple 
sclerosis.  The fact that the patient's 
CSF normalized in 1967 and he did well 
for 15 years is against a causal 
relationship.  

His symptoms over the intervening years 
of headache, dizziness, and defective 
vision, presumably in the setting of a 
normal neurological examination, are too 
non-specific to establish an onset of 
multiple sclerosis prior to 1982.  

I hope these comments are helpful.  

As noted hereinabove, the veteran's death certificate shows 
that the veteran died in October 1988 of urosepsis due to 
pseudomonas aeruginosa (urinary tract infection) with 
multiple sclerosis listed as an other significant condition 
contributing to death, but not related to the cause of death.  
The record is devoid of any terminal hospital records 
including an autopsy with regard to the veteran's death 
and/or his condition just prior to his demise.  The veteran 
died in a nursing home.  

The appellant provided a lay statement regarding the 
veteran's medical condition during service and through the 
1970's.  Specifically, the appellant contended that the 
multiple sclerosis had its onset during service or during the 
presumptive period following service.  

During that time, the veteran reportedly saw an eye doctor 
complaining of blurred vision.  He also complained of a film 
over his eyes between 1978 and 1980.  The veteran was 
reported to have been treated during service, but there were 
no records of such treatment because he was seen in the 
hospital where he worked.  

The appellant also asserted that, in 1982, her husband was 
already experiencing memory problems and probably did not 
accurately report the onset of his headaches, dizziness and 
visual disturbances.  The lay statement asserted that the 
veteran's health began to decline during the first year after 
discharge from service.   

The Board is mindful of the assertions reported in the lay 
statement as noted hereinabove; however, the appellant has 
submitted no competent evidence to support her lay assertions 
that the veteran's death was due to multiple sclerosis or 
other disease process that had its clinical onset during 
service or during the seven year presumptive period following 
service.  

The Board is cognizant of the appellant's opinion that the 
onset of symptoms occurred during service or shortly 
thereafter, but as noted hereinabove, she is not shown to 
have the expertise to proffer medical opinions or diagnoses 
in this case.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In summary, no competent medical evidence has been submitted 
to show that the veteran had a urinary tract problem or 
multiple sclerosis during service or during the presumptive 
period following service.  

The evidence of record does include medical opinions from 
August 2001 and November 2002 against a causal relationship 
between any claimed inservice symptomatology and the onset of 
multiple sclerosis.  

The evidence does not show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  

Finally, the Board also notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002).  

To implement the provisions of the law, VA promulgated 
regulations. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  38 
U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2003).  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2003).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The RO has endeavored to address VCAA in a November 2001 
letter to the appellant.  The letter explained the parameters 
of the VCAA and described what evidence was necessary to 
substantiate the appellant's claim of service connection for 
the cause of the veteran's death.  The letter, however, 
advised the appellant, in accord with 38 C.F.R. 
§ 19.9(a)(2)(ii), that the case would be decided 60 days from 
the date of the letter if no additional evidence was 
received, but that the veteran had up to a year to respond.  

In a case decided May 1, 2003, the Court of Appeals for the 
Federal Circuit found the regulation to conflict with VCAA 
which provides that a claimant has one year to respond to the 
VCAA notice letter, not 30 days.  38 U.S.C.A. § 5103(b); 
Disabled Am. Veterans v. Sec'y. of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Furthermore, the Court of Appeals for the Federal Circuit 
decided the case of Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007,-7008, -7009, -
7010 (Fed. Cir Sept. 22, 2003) which invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159 (b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify was misleading and detrimental to claimants 
whose claims were prematurely denied short of the statutory 
one-year period provided for response.  

However, the Board finds that the appellant was not misled in 
this case.  First, the first letter notifying the appellant 
of the VCAA was sent in November 2001, more than a year from 
today's decision.  

As such, the appellant has had over a year to submit evidence 
in support of her claim for service connection for the cause 
of the veteran's death and has also been informed that she 
could take longer than 30 days.  Moreover, the appellant has 
not mentioned any outstanding evidence that would 
substantiate her claim.  

The case also was remanded in September 2000 for additional 
development of the record, and two medical opinions regarding 
the appellant's medical claim have been obtained.  

Considering the record, the Board finds that the passage of 
the VCAA and its implementing regulations does not prevent 
the Board from rendering a decision on the appellant's claim 
at this time, as all notification and development action 
needed to render a fair decision has, to the extent possible, 
been accomplished.  

Through the rating decisions, Statement of the Case, 
Supplemental Statement of the Case, the Board remand, and 
various correspondence from the RO, the appellant and her 
representative have been notified of the law and regulations 
governing entitlement to the benefit she seeks, the evidence 
which would substantiate her claim, and the evidence which 
has been considered in connection with her appeal.  

Thus, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support her claim, and provided ample opportunity to submit 
information and evidence.  

Moreover, because, as explained hereinbelow, there is no 
indication whatsoever that there is any existing, potentially 
relevant evidence to obtain (and the appellant has been asked 
whether there is any such evidence), any failure to fulfill 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is harmless.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate her claim.  There is no outstanding 
request for a hearing.  

Furthermore, opinions and treatment records up to the present 
have been associated with the claims file.  The Board also 
notes that neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board's consideration of the claim 
at this juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  




ORDER

Service connection for the cause of the veteran's death is 
denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



